Name: Commission Regulation (EC) No 1312/2000 of 21 June 2000 derogating from Regulation (EEC) No 3887/92 laying down detailed rules for applying the integrated administration and control system for certain Community aid schemes
 Type: Regulation
 Subject Matter: cooperation policy;  farming systems;  agricultural structures and production;  agricultural policy;  economic geography
 Date Published: nan

 Avis juridique important|32000R1312Commission Regulation (EC) No 1312/2000 of 21 June 2000 derogating from Regulation (EEC) No 3887/92 laying down detailed rules for applying the integrated administration and control system for certain Community aid schemes Official Journal L 148 , 22/06/2000 P. 0032 - 0033Commission Regulation (EC) No 1312/2000of 21 June 2000derogating from Regulation (EEC) No 3887/92 laying down detailed rules for applying the integrated administration and control system for certain Community aid schemesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3508/92 of 27 November 1992 establishing an integrated administration and control system for certain Community aid schemes(1), as last amended by Regulation (EC) No 1036/1999(2), and in particular Article 12 thereof,Whereas:(1) The exceptional weather situation in certain regions of Spain, Portugal and Austria from autumn 1999 to spring 2000, means that it is no longer economically viable for a large number of producers in those regions to sow seeds. Such a situation is likely to lead to the producers affected suffering a major loss of income from their farms, including area payments.(2) In order to relieve the situation of the producers concerned, exceptional provision should be made for the 2000/2001 marketing year allowing amendments to be made to areas declared as set aside.(3) The measures provided for in this Regulation are in accordance with the opinion of the Fund Committee,HAS ADOPTED THIS REGULATION:Article 1Notwithstanding Article 4(2)(a) of Commission Regulation (EEC) No 3887/92(3), "area" aid applications submitted in respect of the 2000/2001 marketing year in the regions of Spain other than Galicia, the Basque Country, the Canary Islands, Cantabria and Asturias, in the regions of continental Portugal and in the regions of Austria laid down in the Annex may be amended by withdrawing areas declared as being "arable crops" and adding them to the set-aside areas, provided that the areas in question have actually been out of production since 15 January 2000.Amendment declarations shall be submitted to the competent authority no later than 30 June 2000.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 June 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 355, 5.12.1992, p. 1.(2) OJ L 127, 11.5.1999, p. 4.(3) OJ L 392, 31.12.1992, p. 36.ANNEXÃ STERREICHNiederÃ ¶sterreich (gesamtes Landesgebiet)Burgenland (gesamtes Landesgebiet)Steiermark (gesamtes Landesgebiet)OberÃ ¶sterreich (gesamtes Landesgebiet)Salzburg (Bezirk Salzburg Land)